In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Board of Estimate of the City of New York, dated October 6, 1977, which set aside the determination of the Board of Standards and Appeals granting petitioner a variance, the petitioner appeals from a judgment of the Supreme Court, Richmond County, entered April 28, 1978, which dismissed the petition. This appeal brings up for review so much of an order of the same court, dated October 17, 1978, as, upon reargument, adhered to the original determination. Appeal from the judgment dismissed as academic, without costs or disbursements. The judgment was superseded by the order granting reargument. Order affirmed insofar as reviewed, without costs or disbursements. The Board of Estimate acted properly in setting aside the determination of the Board of Standards and Appeals granting petitioner a variance, because the action of the latter was not supported by substantial evidence (see Matter of Highpoint Enterprises v Board of Estimate of City of N. Y., 67 AD2d 914, affd 47 NY2d 935). Gulotta, J. P., Cohalan, Martuscello and Gibbons, JJ., concur.